12/10/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                          Case No. DA 20-0418                                         Case Number: DA 20-0418




   WADE AYALA,

         Plaintiff, Counterclaim-Defendant and Appellee,

         v.

   GAIL STAFFORD,

         Defendant, Counter-Claimant, Third-Party Plaintiff, Appellant, and Cross-
         Appellee

         v.

   RECONTRUST COMPANY, N.A.: BANK OF AMERICA, N.A.; EQUITY
   PROCESS MANAGEMENT, INC.; FEDERAL NATIONAL MORTGAGE
   ASSOCIATION; AND DOES 1-10,

         Third-Party Defendants, Appellees, and Cross-Appellants.



   ORDER GRANTING APPELLEE AND CROSS-APPELLANT EQUITY
PROCESS MANAGEMENT, INC.’S UNOPPOSED MOTION FOR EXTENSION
      OF TIME TO FILE CROSS- APPEAL AND ANSWER BRIEF


         Appellee and Cross-Appellant, Equity Process Management, Inc. (Equity),

   having moved this Court for a thirty-day extension of time to file its cross-appeal

   and answer brief pursuant to Mont. R. App. P. 26(1), and good cause appearing,

         IT IS ORDERED that Equity Process Management’s combined cross-appeal

   and answer brief will be due on January 29, 2021



   ORDER GRANTING APPELLEE AND CROSS-APPELLANT EQUITY PROCESS
   MANAGEMENT, INC.’S UNOPPOSED MOTION FOR EXTENSION                      Electronically signed by:
   OF TIME TO FILE CROSS-APPEAL AND ANSWER BRIEF                           PBowen
                                                                             AGE 1Greenwood
                                                                         Clerk of the Supreme Court
                                                                             December 10 2020